L(   • •;;;;A-;,;;.0.;;;24,;;;5;;;,Ba;;CR;;;;ev;,,;..;;;;02;;;;/0,;;;8/;;;;20;;;;19;.,l;;;;Ju;;;,dg;;;;m;;;;en.::.t;;;.in.::.aC;;;;r,;;;im;;;;in;;;;al.;.P;;;;ettya.,;;;;Ca;;;;se;,,.(M=od;;;;ifi;;;;ed"')_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___;P,;;;ag,;;,e,;.l;;;of.;.,!   I D:Iii
                                                                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                                                                   I
                                                                      UNITED STATES DISTRICT COURT                                                                                                                                                                                 li
                                                                                       SOUTHERN DISTRJCT OF CALIFORNIA

                                             United States of America                                                                                        JUDGMENT IN A CRIMINAL CASE
                                                                        V.                                                                                   (For Offenses Committed On or After November 1, 1987)


                                                  Octavio Rojo-Rangel                                                                                        CaseNumber: 3:19-mj-23107

                                                                                                                                                             John            wenL


          REGISTRATION NO. 71713008                                                                                                                                                               AUG O5 2019
          THE DEFENDANT:
                                                                    CU?e!K us Dl~'ff1iCi coum
           [:gJ pleaded guilty to count(s) I of Complaint        SOU,H~'1N DISTRICT OF CAl.lFORNIA
           D was found guilty to coilnt(.-;:s)~-~--'---------------tj!t~~======E~it!:j---
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                                          Nature of Offense                                                                                                                                  Count Number(s)
          8:1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                        I
            D The defendant has been found not guilty on count(s)
                                                                                                                                             -------------------
            •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                             ,~TIME SERVED                                                                         • __________ days
            181 Assessment: $IO WAIVED lZl Fine: WAIVED
            181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                       Monday, August 5, 2019
                                                                                                                                                       Date of Imposition of Sentence



                                  DUSM
                                        /,],"';, ,f:2
          Received _6-_,c:.-~r_·_-~_,-:-c_'::.:·i?-'. :-_
                                                        - _ __
                                                                                                                                                       IllilL&il:~OCK
                                                                                                                                                       UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                                                                         3:19-mj-23107
